Citation Nr: 1438824	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 (notice sent February 2009) rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for acute stress disorder/battle fatigue, continued a 70 percent rating for PTSD, and denied entitlement to a TDIU.  The Veteran's Substantive Appeal (VA Form 9) limited the issue on appeal to the claim for a TDIU.  However, since the RO continued to consider the claim and issued a subsequent supplemental statement of the case that included the issue of entitlement to a rating in excess of 70 percent for PTSD, the Board will proceed with appellate review of that issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  At the hearing the Veteran submitted additional evidence (consisting of a written lay statement by the Veteran) to the Board, in conjunction with this case accompanied by a waiver of initial review of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

Also, at the hearing the Veteran raised claims for hearing loss and/or tinnitus.  As such matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's PTSD most nearly approximated deficiencies in most areas of work, family relationships, mood and sleep without total occupational and social impairment.

2.  The Veteran's service-connected disabilities are PTSD, rated 70 percent disabling and stress fracture of the lower extremities, each rated 0 percent disabling.  His combined schedular rating is 70 percent.

3.  He had approximately 30 years work experience as a journeyman ironworker or high steel worker, and completed three or four years of high school.

4.  The Veteran's service-connected disabilities were not so severe as to preclude him from obtaining and maintaining gainful employment consistent with his level of education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a PTSD disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, as here, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Correspondence dated in September 2007, March 2008, and September 2008 explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  The claims were most recently readjudicated in a February 2013 supplemental statement of the case.  It is not alleged that notice in this case was less than adequate.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The record contains the Veteran's service treatment records, VA treatment records, lay statements from the Veteran, the July 2014 hearing transcript, and VA examinations dated in October 2007 and September 2012.  Social Security Administration (SSA) records were requested, and SSA responded that such records for the Veteran do not exist.  Therefore, further efforts to obtain them would be futile.  In a December 2008 memorandum the RO issued formal finding on the unavailability of records from the SSA.  At the July 2014 hearing the Veteran submitted additional evidence with a waiver of initial AOJ consideration of the evidence.  He has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  VA's duty to assist is met.

Additionally, at the July 2014 hearing, the Veteran set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Here, during the July 2014 hearing, the undersigned discussed the increased rating and TDIU claims and what evidence would be most helpful to the claims.  The VLJ also acknowledged the submission of additional evidence by the Veteran and advised on a waiver of initial AOJ consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may adjudicate the claims based on the current record. 

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

PTSD

The Veteran's PTSD has been rated 70 percent throughout the period on appeal. Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any time during this appeal.  The Veteran has not manifested any of the specific criteria associated with a total schedular rating, and the manifestations of his PTSD do not otherwise reflect symptoms reflective of a 100 rating.  

The record reflects that the Veteran filed the current claim for a rating in excess of 70 percent for PTSD in February 2008.  At the hearing he testified that he is not currently being treated for PTSD and had not been treated since 2006 (when he participated in the Richmond VA Medical Center's PTSD class).  Therefore, there are no treatment records during the appeal period.

On October 2007 VA PTSD examination, the Veteran reported that he was last employed in April 1999.  He reported he worked for approximately 30 years as a high steel worker, which is working on steel construction projects at high altitudes and that he had a hobby of building light aircraft and flying.  In 1999 while flying, his aircraft hit a power line and crashed, causing significant injuries to his spine, and since then he had been unable to work.  He has been married three times.  He described conflict in his current marriage, which is due to his irritability and jumpiness that stems from his PTSD.  He was tearful when he discussed his military experiences and appeared to be overwhelmed in any effort to discuss them.  He reported that on a daily basis he experienced intrusive thoughts of his time in Vietnam.  He described marked feelings of fear and sadness related to memories of Vietnam.  He had a history of exaggerated startle.  He described persistent hypervigilance and appeared quite tense and jumpy throughout the evaluation.  His mood was extremely anxious.  He stated that he felt a degree of detachment from others over the years since leaving Vietnam.  His temper was easily sparked and he tried to stay away from others to avoid any type of conflict.  He first received mental health treatment in 2006 and had not been in any treatment since.  

The examiner noted that the Veteran presented as a clean, well-groomed, neatly-dressed gentleman.  He interacted in a polite and cooperative manner.  He was alert, attentive and oriented times four.  His affect was of normal intensity and reflected considerable fear and tension once the discussion turned toward Vietnam, and cried frequently once that discussion was introduced.   His mood was markedly anxious, and he described some degree of depression.  His sleep had been fitful and disturbed.  He had no history of manic symptoms.  His mental pace was within normal limits.  He had no history of hallucinations or delusions.  He denied suicidal ideation, intent or plan and stated that he had never attempted to harm himself.  His intelligence was of normal range and he was fully capable of managing his own funds.  His insight and judgment were fair and adequate for safety.  He was diagnosed under Axis I with PTSD and assigned a Global Assessment of Functioning (GAF) of 50.  The examiner noted that the Veteran demonstrated symptoms reflective of severe PTSD.  His level of emotional distress at that time was quite high and persistent.  The examiner noted that the Veteran had been experiencing significant problems with social functioning due to a high degree of hypervigilance and quickly-induced agitation caused by his high level of anxiety.  It was further noted that his symptoms were likely to persist and his prognosis for improvement looked rather weak.  He was encouraged to resume mental health treatment.

On September 2012 VA examination, the Veteran reported having some marital stress associated with his PTSD symptoms.  He reported that he has three adult children and two young children.  He has occasional contact with his grown children.  His hobbies include cutting the grass, taking care of his garden, completing household chores, and taking care of his young children.  He has a few, long-term friends.  He stays mainly in the home but will typically go out when he is accompanied by his wife.  

The Veteran was diagnosed with PTSD (under Axis I).  The examiner noted that the Veteran was currently 70 percent service-connected for PTSD associated with combat stressors, and continued to meet the full diagnostic criteria and had not had any remissions.  He endorsed marked irritability, feeling on edge most times, mild forgetfulness and concentration problems, easily startled by loud sounds, has nightmares about combat experiences in Vietnam several times per week, and daily intrusive/distressing thoughts/memories, chronic sleep disturbance, chronic mood disturbance (anxiety and depression), hypervigilance, avoidance, and emotional detachment.  He described feeling on high alert most times and had racing thoughts.  He was relatively withdrawn and would stay home most days.  There were no panic attacks, suicidal or homicidal ideations, intent or plans, and no hallucinations or delusions.  His GAF was 52.  He did not have more than one mental disorder diagnosed.  

The examiner noted that the Veteran was fully oriented across all spheres, alert, cooperative, demonstrated good grooming and hygiene, and made adequate eye contact.  He denied any current suicidal or homicidal ideation, intent, or plan.  He denied any history of suicide attempts or psychiatric hospitalizations.  He had some mild cognitive difficulties, which were consistent with his PTSD symptoms.  He had full and independent management of his activities of daily living, including driving to the appointment.  The Veteran continued to endorse prominent PTSD systems.  He was forthcoming in his responses and was a reliable historian.  

The examiner summarized the Veteran's level of occupational and social impairment with regard to his mental diagnosis as that with reduced reliability and productivity (which equates with a criteria for a 50 percent rating).  He also noted that although the Veteran continued to endorse prominent symptoms and met full diagnostic criteria for PTSD, his mental health symptoms do not preclude him from obtaining and maintaining gainful employment.  

In a statement by the Veteran, submitted to the Board (with a waiver of initial AOJ review) in July 2014, he noted that after serving in Vietnam he struggled with fear and anger.  He reported that he became very nervous and would feel uncomfortable when people looked at him.  He did not want to be around other people.  His previous job as a welder allowed him to hide for 29 years.  In that job he had limited contact with people.  He stated that he had many problems on the job and his position was in constant jeopardy because people complained that he was hostile and said things that did not make sense; and they did not want to work with him.  The employer tried to fire him many times but the union helped to protect his job.  He stated that in 1999 he was physically injured (outside of his employment) and could no longer weld; and because of his "track" record his employer would not put him in another position.  He noted that he went to the unemployment office, but began having a panic attack and became fearful when people questioned him about working.  He stated he was unable to get other employment because of his PTSD symptoms.

At the hearing, he testified that his PTSD symptoms worsened since the last treatment in 2006.  He described that he jumps when someone walks up behind him in a public place and that he startles very easily.  The Veteran's wife testified that he has had an increase in panic attacks.  She stated that on average of at least once a week he gets really nervous.  He has frequent uncontrollable crying spells.  He has threatened her and the children.  She stated that a few months ago they had a disagreement and he threatened her with a gun.  She stated that he has a bad memory, but there are some things he can remember.  He does not have a clear reference of time and place.  In 1999 he was physically unable to perform his job as a welder and his employer did not offer him a different position because they wanted to get rid of him because people had a hard time getting along with him.  He did not seek other employment because it made him physically sick; he would have panic attacks and he does not like to look people in the eyes.  She stated that he does not like feeling like he is the focus of attention; it is threatening to him.  Any pressure, like a job interview, and "he goes all to pieces."

A total rating is warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent rating is therefore not appropriate.  His PTSD symptoms, for example, have not been productive of gross impairment in thought process or communication or inappropriate behavior; nor has he shown an intermittent inability to perform activities of daily living.  Although, the VA examiner noted he had some mild cognitive difficulties, he was also noted to have full and independent management of his activities of daily living, including driving to the appointment for the VA PTSD examination.  

The examiner also noted that the Veteran was fully oriented across all spheres, alert, cooperative, demonstrated good grooming and hygiene, and made adequate eye contact.  He had no persistent delusions, or hallucinations, or persistent danger of hurting himself or others.  Although his wife testified at the hearing that he had threatened her and the children (and her with a gun on one occasion), that does not constitute a persistent danger of hurting; and the Veteran testified that he did not mean that; and that he knows right from wrong.  He stated that he loves his wife and kids and "I'm going to look out for them and I will not ever hurt anybody unless somebody is going to hurt one of them or me."  Moreover, the Veteran has demonstrated some social interaction during the appeal period: he has occasional contact with his three adult children, his hobbies include taking care of his young children; he has a few long-term friends, and he has accompanied his wife outside the home.

The 2012 VA examiner specifically found that the mental health symptoms do not preclude him from obtaining and maintaining gainful employment; and the record shows he was employed for nearly 30 years as a journeyman ironworker and stopped working in 1999 due to an injury from a light aircraft accident.

In addition, his GAF scores have established the presence of severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." During the appeal period, the Veteran's GAF scores primarily ranged from 50 to 52, associated with serious to moderate symptoms and impairment.  Id.  On 2007 VA PTSD examination, his GAF score was 50 and on examination in 2012 it was 52.  These GAF scores of 50 and 52 demonstrate impairment such as a lack of friends or few friends,  and an inability to keep a job or conflicts with peers or co-workers, but do not establish that the Veteran is wholly unable to perform any social or occupational functions.

The Board has considered the testimony of the Veteran's wife with respect to the severity of the Veteran's PTSD symptoms since the 2012 VA examination, and finds that the symptoms she described (panic attacks, threatened harm to others, nervousness and anxiety) are contemplated by the 70 percent rating currently assigned.  She had not described symptoms that, taken with the other evidence of record, show that his PTSD more nearly approximates total occupational and social impairment.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms more nearly approximate a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether referral for extraschedular consideration is indicated by the record.  The Veteran's symptoms of marked irritability, feeling on edge most times, mild forgetfulness and concentration problems, easily startled by loud sounds, nightmares about combat experiences in Vietnam several times per week, and daily intrusive/distressing thoughts/memories, chronic sleep disturbance, chronic mood disturbance (anxiety and depression), hypervigilance, avoidance, and emotional detachment are contemplated by the rating criteria for PTSD.  There is no objective evidence of symptoms of and/or impairment due to his psychiatric disability that are not encompassed by the 70 percent rating assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

TDIU

The Veteran contends that he is unemployable due to his service-connected PTSD.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In the current appeal, service connection has been granted for stress fracture of the lower extremities, each rated 0 percent disabling, and PTSD, rated 70 percent disabling.  The combined schedular rating is 70 percent.  As such, throughout this appeal, the Veteran has met the criteria for consideration for entitlement to TDIU on a schedular basis because his 70 percent rating for PTSD satisfies the percentage requirements of 38 C.F.R. § 4.16a.

Consequently, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

The record before the Board reflects that the Veteran completed 3 or 4 years of high school; he had no additional training.  The record reflects that he worked for approximately 30 years as a high steel worker that is working on steel construction projects at high altitudes. 

The Veteran provided credible testimony before the undersigned during his September 2012 hearing.  His testimony and the evidence reflects that he was employed on a full-time basis as a welder for a steel erection company for nearly 30 years and that he was injured outside of work in 1999 which led to his retirement.  He indicated that the employer refused to reassign him to another position in the company (such as a sedentary job) because they did not want to deal with the issues created due to his PTSD symptoms.  See Tr., p. 7.  In a July 2008 Request for Employment Information in Connection with Claim for Disability Benefits (signed by the Veteran) he noted "Retired on Disability" as the reason for termination of employment with the steel erection company.  Correspondence from the Veteran's former employer (signed by the payroll administrator), dated in October 2008, noted he was injured off-duty in an ultra-light plane accident and unable to return to work. 

When the Veteran was examined by VA in October 2007 he reported that he had a hobby of building light aircraft and riding them and in 1999 his aircraft hit a power line and he crashed, causing significant spinal injuries, and since then he had been unable to work.  Apparently, there had been cervical, thoracic and lumbar damage.  He had problems with flexibility and pain since then.  

After a thorough review of the record and examination of the Veteran, the September 2012 VA examiner opined that although the Veteran continued to endorse prominent symptoms and meet the full diagnostic criteria for PTSD, his mental health symptoms do not preclude him from obtaining and maintaining gainful employment.  

The only evidence supporting the Veteran's claim are his statements, and those of his wife, that subsequent to his inability to perform his job as a welder, he was unable to get other employment because of his PTSD symptoms.  The Board finds, however, that the preponderance of the evidence does not demonstrate that the Veteran's service-connected PTSD precluded all forms of gainful employment (his other service-connected disabilities of stress fracture of the lower extremities are rated noncompensable).  As noted, the 2012 VA examiner found that the Veteran's PTSD did not preclude him from obtaining and maintaining gainful employment.  The Board finds the opinion of the VA examiner to be highly probative and persuasive.  The opinion was based upon review of the claims folder, clinical examination, and is consistent with the record.  The examiner also provided support for the opinion.  For example, the examiner described the Veteran as "fully oriented across all spheres, alert, cooperative, demonstrated good grooming and hygiene, and made adequate eye contact."  Further, the examiner noted that the Veteran had stopped working due to injuries sustained in the light plane crash.  For these reasons, the Board considers this opinion to be highly probative of the Veteran's employability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record clearly divulges that the Veteran's unemployment was related to injuries sustained from an aircraft accident, which rendered him unable to return to work.  In this regard, the Board concludes, therefore, that the 2012 VA examiner's findings are of greater probative value than the Veteran's (and his wife's) allegations/statements regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for a TDIU.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


